             Case 1:19-cv-03930-CM Document 39 Filed 05/16/19 Page 1 of 4

                                                             •(~~;.:::=':".:-=sn=,=r._=y=====--==-:.::.::;·~
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                  DOCUI\IENT                                              i
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x                         ELECTRONICALLY FILED 11

                                                                DOC#:                        c/,,~t,a                  Ii,!,I
ESPIRITU SANTO HOLDINGS, LP,                                    t: ~- ":f. FIY J'::D: _                         _.1_
                                                                                                  . .:,...__lf'+'
                                                                                          __::J=4__           _




                                Petitioner,
                                                             '-·=----=~===-==----
        -against-                                              No. 19 Civ. 3930 (CM)

LIBERO PARTNERS, LP; ESPIRITU SANTO
TECHNOLOGIES, LLC,

                                Respondents.
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x


                                PRELIMINARY INJUNCTION

McMahon, C.J.:

        I have reviewed the parties' proposed forms of injunction. Respondents'-which merely

enjoins them and their privies from taking any action to compromise Petitioner's "interest" in the

business of the partnership--is far too narrow (or at least can be interpreted in far too narrow a

manner) to address the irreparable harm found by the Court, which is the exclusion of Petitioner

from its right to co-manage and co-control the entire business of the partnership.

        Respondents are correct that the ICC Rules provide for the awarding of provisional

remedies, should any party request them. If an application for provisional relief should be made

in connection with the ICC Arbitration, and granted, then this injunction would have to give way.

The injunction so provides. However, as the parties expressly agreed to vest exclusive

jurisdiction in this court with respect to an award of injunctions in aid of arbitration, this court

will not direct Petitioner to make such an application.

        The text of the preliminary injunction follows.
             Case 1:19-cv-03930-CM Document 39 Filed 05/16/19 Page 2 of 4



        Upon the declaration of Santiago Leon Aveleyra, dated April 30, 2019, and the exhibits

thereto [ECF No. 21 ]; the declarations of David Dunn, dated May 2, 2019, and the exhibits thereto

[ECF Nos. 19, 20]; Petitioner Espiritu Santo Holdings, LP's ("ES Holdings" or "Petitioner")

Emergency Petition for Injunctive Relief in Aid of Arbitration, dated May 2, 2019 (the "Petition")

[ECF No. 1]; ES Holdings' accompanying Memorandum of Law, dated May 2, 2019 [ECF No.

18]; the Order to Show Cause for Preliminary and Injunction and Temporary Restraining Order

(the "Order to Show Cause") issued by this Court on May 2, 2019 [ECF No. 3]; the Undertaking

on Temporary Restraining Order, dated May 2, 2019 [ECF No. 8]; ES Holdings' Supplemental

Memorandum of Law, dated May 9, 2019 [ECF No. 13]; and the hearing held before this Court

on May 13, 2019, resulting in the Court's Memorandum Decision and Order Granting In Part and

Denying in Part Petitioner ESH's Motion for Preliminary Injunction in Aid of Arbitration (the

"Memorandum Decision") [ECF No. 33], and good and sufficient cause appearing therefore, and

        Having considered the proposed forms of order of injunction submitted by the parties

[ECF No. 36 and 38]; it is hereby

        ORDERED, that Respondent Llbero Partners, LP ("Llbero Partners" or "Respondent"),

its principals and all persons acting in concert with them, including, without limitation, Fabio

Covarrubias Piffer, Ricardo Salinas Pliego, Francisco Jose Flores Melendez, and its employees,

attorneys, agents, officers, directors, parents, subsidiaries, affiliates and/or assignees, are enjoined

from taking any actions, without the express written consent of Petitioner, that would eliminate,

diminish, or compromise Petitioner's equal ownership stake in, and/or its right under the Partners

Agreement dated December 6, 2017, as guaranteed by Delaware law (which by agreement of the

signatories to that Agreement governs their relations) to equal participation in the management

and control of, any business venture, anywhere in the world, that is affiliated with or derived from
               Case 1:19-cv-03930-CM Document 39 Filed 05/16/19 Page 3 of 4



Petitioner's    interest, ownership, and participation in the management and/or control of

Respondent Espiritu Santo Technologies, LLC ("ES Technologies"), including its direct and

indirect subsidiaries/affiliates including but not limited to LI bre Holding LLC ("LI bre Holding"),

LI bre LLC, LI bre Technologies, Servicios Digitales Lusad, S. de R.L. de C.V. ("Lusad"),

Servicios Administrativos Lusad, S. de R.L. de C.V. ("Servicios Administrativos Lusad"), Lusad

Servicios, S. de R.L. de C.V. ("Lusad Servicios"), LI bre Jalisco, and/or LI bre Nuevo Leon

(hereinafter collectively "the LI bre Group"). This injunction extends to all matters affecting the

control of the business of the LI bre Group, including, without limitation:

   (I) the use, licensing or deployment of (a) the LI bre trade name or associated trademarks,

       (b) the LI bre digital taximeter technology and related software, or (c) other trade secrets

       associated with the LI bre business;

   (2) making any change in the corporate status, identity of directors, shareholding interest, or

       other ownership, managerial, or control rights of any company contemplated by the

       Partners Agreement (including, without limitation, ES Technologies and all members of

       the LI bre Group);

    (3) issuing directives or making business decisions on behalf of any company contemplated or

       governed directly or indirectly by the Partners Agreement, including without limitation,

       ES Technologies, and the Llbre Group, in violation of the Partners Agreement or to the

        exclusion of Petitioner or its appointed directors, including but not limited to (i) any

        decisions relating to the commencement oflitigation or other proceedings, and specifically

        to the initiation or settlement of the NAFTA Claim, or (ii) any matters that concern or relate

        to the Mexico City or Nuevo Leon concessions, or (ii) any matters relating to any other

        concession; and it is further
             Case 1:19-cv-03930-CM Document 39 Filed 05/16/19 Page 4 of 4



        ORDERED, that the directors appointed by Petitioner to the Board of any company

governed directly or indirectly by the Partners Agreement, including without limitation, ES

Technologies and the members of the Llbre Group, shall have unrestricted and unfettered access

to any and all corporate, financial, and accounting information and documents of all such

companies, including, but not limited to, documents relating to the NAFTA notice of intent against

Mexico (the "NAFTA Claim"), the articles of incorporation of L 1bre Nuevo Leon and L 1bre

Jalisco, and all documents and communications concerning the Mexico City and Nuevo Leon

concessions and their processes; and it is further

        ORDERED, that security in the amount of $50,000.00, posted in accordance with the

court's order of May 2, 2019 and posted with the Clerk of Court on May 3, 2019, shall remain in

place and shall apply with respect to this Order, until further order of the Court; and it if further.

        ORDERED, that this injunction shall continue in place until such time as the International

Chamber of Commerce ("ICC") shall enter any provisional or final award in connection with a

certain Arbitration (the "ICC Arbitration") commenced by Petitioner against Respondents on or

about May 1, 2019, which award would by its terms supplant this injunction in aid of arbitration.

Dated: New York, New York
       May 16, 2019
       12:00 PM




                                                        Chief United States District Judge

BY ECF TO ALL COUNSEL
